In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2003

United States of America,

Plaintiff-Appellee,

v.

Garland Lightfoot, Jr.,

Defendant-Appellant.



Appeal from the United States District Court
for the Western District of Wisconsin.
No. 98-CR-113-C-01--Barbara B. Crabb, Judge.


Argued February 8, 2000--Decided August 9, 2000




  Before Cudahy, Manion, and Diane P. Wood, Circuit
Judges.

  Diane P. Wood, Circuit Judge. Garland Lightfoot
was convicted by a jury of possession with intent
to distribute cocaine and cocaine base, in
violation of 21 U.S.C. sec. 841(a)(1). He
received a stiff sentence for his crime--315
months’ imprisonment--but his appeal concerns
three evidentiary rulings made by the district
court during the course of the trial. Some of the
evidence in question was indeed graphic, but we
conclude that the district court did not abuse
its discretion in any of the rulings he
challenges, and we therefore affirm.

I

  The crime itself requires no further
explanation. The way the police learned about it,
however, is important. On October 30, 1998,
Detective Dennis Gerfen of the Madison,
Wisconsin, Police Department received a 911 call.
The caller turned out to be Antoinette Eleby, and
Eleby wanted to tell Gerfen about her roommate’s
drug dealings. The roommate was, not
surprisingly, Lightfoot. Eleby told Gerfen that
Lightfoot had a large quantity of cocaine and a
gun with him inside their apartment. She also
told him that Lightfoot was asleep right then,
and that if Gerfen came over he could seize the
drugs and the gun.

  Gerfen, along with some other officer, promptly
went to the apartment and knocked on the door. A
female voice inside said "I didn’t call." After
a moment, Eleby opened the door and identified
herself to the officers. They saw, in addition to
her, two small children, a woman in the dining
room, and Lightfoot. Eleby confirmed that she had
placed the earlier 911 call, and she consented to
a search of the apartment.

  The search produced exactly the results Eleby
had predicted: the officers found 136 grams of
powder cocaine, 155 grams of crack cocaine, and
a .380 semi-automatic handgun and ammunition for
the gun. Lightfoot’s fingerprints were on the
bags containing the drugs, on various dishes used
to process the drugs, and on the gun.

   At the trial, Lightfoot attempted to defend
himself by alleging that he was set up by Eleby,
who was the real drug dealer. The prosecutors
countered his version in several ways: with the
officers’ testimony, with Eleby’s testimony, with
the fingerprint evidence, and with evidence that
Lightfoot had physically abused Eleby. The last
evidence is the focus of Lightfoot’s first
challenge to the district court’s rulings: given
the nature of the evidence of abuse, which we
describe briefly below, he claims that it failed
to meet the relevance standards of Fed. R. Evid.
404(b) and that it served only to suggest that he
was a bad man; in the alternative, he argues that
it was so prejudicial that the court should have
excluded it under Fed. R. Evid. 403. The second
evidentiary ruling Lightfoot attacks concerned
the court’s decision to preclude Lightfoot from
asking Eleby certain questions about her own drug
dealings, from asking a detective about names in
Eleby’s address book, and asking his own
witnesses about their prior drug dealings with
Eleby. The district court excluded all three
types of evidence as cumulative. Finally,
Lightfoot objects to the court’s decision to
permit Detective Gerfen to testify as an expert
that the amount of cocaine they retrieved was so
great that it had to be destined for resale.
II

  The district court denied Lightfoot’s motion in
limine to exclude evidence of his abusive
behavior toward Eleby. The jury was therefore
permitted to hear her testify that Lightfoot beat
her when she called the police; that he regularly
beat her (once a day, she estimated); that he
struck her not only with his fists but also
occasionally with objects like a hanger, a belt,
or a bat; that he threatened to kill her if she
called the police; and that when he suspected she
was trying to contact the police, he urinated all
over her, including in her mouth.

  We have no doubt that the jury was revolted by
this account, but that does not necessarily make
the evidence inadmissible. The government offered
two grounds for its admissibility: first, it
argued that this evidence was necessary for the
jury to have the full picture of what was going
on, and thus it was not 404(b) evidence at all,
see United States v. Gibson, 170 F.3d 673, 678-79
(7th Cir. 1999), and second, it argued that this
evidence was relevant because it tended to refute
Lightfoot’s argument that Eleby was the real drug
dealer and he was just an innocent pawn at best.
We find the latter ground persuasive. If the jury
believed Eleby’s account of the way Lightfoot
behaved toward her (as it ultimately did), this
would have been strong circumstantial evidence
that Lightfoot was the one in control, not Eleby.


  Even relevant evidence may be excluded under
Rule 403 if the prejudicial effect of the
evidence outweighs the benefit the jury would
obtain from considering it. But balancing under
Rule 403 is the quintessential job for the trial
judge, who is in a far better position to weigh
the advantages and disadvantages of admitting
particular evidence. Here, despite the obviously
prejudicial effect of Eleby’s testimony, we
cannot find that Judge Crabb abused her
discretion. Indeed, it was important for the jury
to have some way of assessing Lightfoot’s
defense, and this evidence helped it to do so.

  We similarly find no merit in Lightfoot’s
complaints about the various limits the district
court placed on his cross-examination of Eleby.
Lightfoot wanted to explore her drug dealing
boyfriend by boyfriend, location by location, and
the district court properly found that this was
not necessary. Lightfoot was able to bring out
the key point, which was that Eleby had dealt
drugs before. The district court has broad
discretion to impose reasonable limits on both
scope and extent of cross-examination, see United
States v. Span, 170 F.3d 798, 802-03 (7th Cir.
1999), and it did not exceed them in this
instance. We reject Lightfoot’s challenge to the
limits the court placed on his questioning of his
own witnesses (whom he wanted to ask about prior
drug purchases from Eleby, or if they knew Eleby)
for the same reason.

  Last, Lightfoot claims that the court should
not have permitted Detective Gerfen (who was also
a fact witness) to testify in an expert capacity
about the quantity of drugs the officers
recovered and the fact that this was a commercial
quantity, not a personal use amount. Gerfen had
nearly 25 years’ general experience as a police
officer, 8 years’ experience investigating
narcotics, and he had received training from the
Wisconsin Division of Narcotics Enforcement. As
it is clear that there is nothing wrong with
having a police officer testify both as a fact
witness and an expert witness, see United States
v. Penny, 60 F.3d 1257, 1265 (7th Cir. 1995),
Lightfoot is reduced to claiming that Gerfen’s
testimony should have been excluded because he
admitted that he was unfamiliar with the odor of
crack cocaine during the cooking process. That
admission, however, has no bearing on Gerfen’s
general familiarity with the cocaine business. He
was amply qualified to testify as an expert, and
Lightfoot was free to impeach him with details
like the odor evidence. It was up to the jury to
assess the weight of his testimony.

III

  We Affirm the judgment of the district court.